Exhibit 10.28 MASSIVE INTERACTIVE, INC. NOTE AND WARRANT PURCHASE AGREEMENT This Note and Warrant Purchase Agreement, dated as of October 24, 2014 (this “Agreement”), is entered into by and among Massive Interactive, Inc., a Nevada corporation (the “Company”) and the persons and entities listed on the schedule of investors attached hereto as ScheduleI (each an “Investor” and, collectively, the “Investors”), as such ScheduleI may be amended in accordance with Section6 hereof. RECITALS A.On the terms and subject to the conditions set forth herein, certain Investors are willing to purchase from the Company, and the Company is willing to sell to such Investor, a promissory note in the principal amount set forth opposite such Investor’s name on ScheduleI, together with a related warrant to acquire shares of the Company’s capital stock. B.Capitalized terms not otherwise defined herein shall have the meaning set forth in the form of Note (as defined below) attached hereto as ExhibitA. AGREEMENT NOW THEREFORE, in consideration of the foregoing, and the representations, warranties, and conditions set forth below, the parties hereto, intending to be legally bound, hereby agree as follows: 1.The Notes and Warrants. (a)Issuance of Notes. Subject to all of the terms and conditions hereof, the Company agrees to issue to each of the Investors, and each of the Investors severally agrees to purchase a promissory note in the forms attached as ExhibitA hereto (each, a “Note” and, collectively, the “Notes”) in the principal amount set forth opposite the respective Investor’s name on ScheduleI (b)The obligations of the Investors to purchase Notes are several and not joint. The aggregate principal amount for all Notes issued hereunder shall be $1,000,000 (the “Principal Amount”). (c)Issuance of Warrants. Concurrently with the issuance of the Notes to the Investors, the Company will issue to each Investor a warrant in the form attached hereto as Exhibit B (each, a “Warrant” and, collectively, the “Warrants”) to purchase up to a number of shares of common stockequal to the number of shares set forth opposite each Investor’s name on ScheduleI. (d)Delivery. The issuance, sale and purchase of the Notes and Warrants shall take place at a closing (the “Closing”) to be held at such place and time as the Company and the Investors may determine (the “Closing Date”). At the Closing, the Company will deliver to each of the Investors the Note and Warrant to be purchased by such Investor, against receipt by the Company of the corresponding purchase price set forth on ScheduleI (the “Purchase Price”). Each of the Notes and Warrants will be registered in such Investor’s name in the Company’s records. (e)Use of Proceeds. The proceeds of the sale and issuance of the Notes shall be used for general corporate purposes. 1 (f)Payments. The Company will make all cash payments due under the Notes in immediately available funds by 4:00p.m. New Yorktime on the date such payment is due at the address for such purpose specified below each Investor’s name on ScheduleI, or at such other address, or in such other manner, as an Investor or other registered holder of a Note may from time to time direct in writing. (g)Pari Passu with All Notes.Each Note shall rank equally without preference or priority of any kind with each of the Notes issued by the Company to the Investors hereunder.All payments on account of principal and interest with respect to the Notes shall be applied ratably and proportionately on each such Note on the basis of the original principal amount of outstanding indebtedness represented by such Note. (h) Change of Control. In the event that a party other than the Investors or their affiliate (which specifically includes any entity controlled by Zachary Venegas or Scott Ogur) acquires 20% or more of the equity or assets of the company prior to the Maturity Date of the Notes (as defined in the Form of Note attached hereto as Exhibit A, then notwithstanding any provision of the Notes to the contrary (i) the Company will give the Investors at least two weeks prior written notice of the anticipated closing date of such sale of the Company and (ii) the Company will pay the holders of the Notes $1,100,000.00 at the closing of such sale, and (iii) the number of Warrants issued to the Investors shall be increased to 550,000 from 100,000 and the exercise price of the Warrants shall decrease to $0.05 per share, and (iv) the Investors shall be given sufficient time to exercise the Warrants and shall be entitled to sell the common stock acquired pari passu. 2.Representations and Warranties of the Company. The Company represents and warrants to each Investor that: (a)Due Incorporation, Qualification, etc. The Company (i)is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada; (ii)has the power and authority to own, lease and operate its properties and carry on its business as now conducted; and (iii)is duly qualified, licensed to do business and in good standing as a foreign corporation in each jurisdiction where the failure to be so qualified or licensed could reasonably be expected to have a material adverse effect on the Company. (b)Authority. The execution, delivery and performance by the Company of each Transaction Document to be executed by the Company and the consummation of the transactions contemplated thereby (i)are within the power of the Company and (ii)have been duly authorized by all necessary actions on the part of the Company. (c)Enforceability. Each Transaction Document executed, or to be executed, by the Company has been, or will be, duly executed and delivered by the Company and constitutes, or will constitute, a legal, valid and binding obligation of the Company, enforceable against the Company in accordance with its terms, except as limited by bankruptcy, insolvency or other laws of general application relating to or affecting the enforcement of creditors’ rights generally and general principles of equity. (d)Non-Contravention. The execution and delivery by the Company of the Transaction Documents executed by the Company and the performance and consummation of the transactions contemplated thereby do not and will not (i)violate the Company’s certificate of incorporation or bylaws or any material judgment, order, writ, decree, statute, rule or regulation applicable to the Company; (ii)violate any provision of, or result in the breach or the acceleration of, or entitle any other Person to accelerate (whether after the giving of notice or lapse of time or both), any material mortgage, indenture, agreement, instrument or contract to which the Company is a party or by which it is bound; or (iii)result in the creation or imposition of any security interest, mortgage, pledge, lien, claim, charge or other encumbrance upon any property, asset or revenue of the Company or the suspension, revocation, impairment, forfeiture, or nonrenewal of any material permit, license, authorization or approval applicable to the Company, its business or operations, or any of its assets or properties. 2 (e)Subsidiaries. The Company does not own or control, directly or indirectly, any interest in any corporation, partnership, limited liability company, association or other business entity. (f)Approvals. No consent, approval, order or authorization of, or registration, declaration or filing with, any governmental authority or other Person (including, without limitation, the shareholders of any Person) is required in connection with the execution and delivery of the Transaction Documents executed by the Company and the performance and consummation of the transactions contemplated thereby, other than such as have been obtained and remain in full force and effect and other than such qualifications or filings under applicable securities laws as may be required in connection with the transactions contemplated by this Agreement. (g)No Violation or Default. The Company is not in violation of or in default with respect to (i)its certificate of incorporation or bylaws or any material judgment, order, writ, decree, statute, rule or regulation applicable to such Person; or (ii)any material mortgage, indenture, agreement, instrument or contract to which such Person is a party or by which it is bound (nor is there any waiver in effect which, if not in effect, would result in such a violation or default). (h)Accuracy of Information Furnished. None of the Transaction Documents and none of the other certificates, statements or information furnished to Investors by or on behalf of the Company in connection with the Transaction Documents or the transactions contemplated thereby contains or will contain any untrue statement of a material fact or omits or will omit to state a material fact necessary to make the statements therein, in light of the circumstances under which they were made, not misleading. The Company does not represent or warrant that it will achieve any financial projections provided to the Investors and represents only that such projections were prepared in good faith. 3.Representations and Warranties of Investors. Each Investor, for that Investor alone, represents and warrants to the Company upon the acquisition of a Note and Warrant as follows: (a)Binding Obligation. Such Investor has full legal capacity, power and authority to execute and deliver this Agreement and to perform its obligations hereunder. This Agreement and the Transaction Documents constitute valid and binding obligations of such Investor, enforceable in accordance with their terms, except as limited by bankruptcy, insolvency or other laws of general application relating to or affecting the enforcement of creditors’ rights generally and general principles of equity. (b)Securities Law Compliance. Such Investor has been advised that the Notes, the Warrants and the underlying securities have not been registered under the Securities Act, or any state securities laws and, therefore, cannot be resold unless they are registered under the Securities Act and applicable state securities laws or unless an exemption from such registration requirements is available. Such Investor is aware that the Company is under no obligation to effect any such registration with respect to the Notes, the Warrants or the underlying securities or to file for or comply with any exemption from registration. Such Investor has not been formed solely for the purpose of making this investment and is purchasing the Notes and Warrants to be acquired by such Investor hereunder for its own account for investment, not as a nominee or agent, and not with a view to, or for resale in connection with, the distribution thereof, and Investor has no present intention of selling, granting any participation in, or otherwise distributing the same. Such Investor has such knowledge and experience in financial and business matters that such Investor is capable of evaluating the merits and risks of such investment, is able to incur a complete loss of such investment without impairing such Investor’s financial condition and is able to bear the economic risk of such investment for an indefinite period of time. Such Investor is an accredited investor as such term is defined in Rule501 of RegulationD under the Securities Act and shall submit to the Company such further assurances of such status as may be reasonably requested by the Company. Such Investor has furnished or made available any and all information requested by the Company or otherwise necessary to satisfy any applicable verification requirements as to accredited investor status. Any such information is true, correct, timely and complete. The residency of the Investor (or, in the case of a partnership or corporation, such entity’s principal place of business) is correctly set forth beneath such Investor’s name on ScheduleI. 3 (c)Access to Information. Such Investor acknowledges that the Company has given such Investor access to the corporate records and accounts of the Company and to all information in its possession relating to the Company, has made its officers and representatives available for interview by such Investor, and has furnished such Investor with all documents and other information required for such Investor to make an informed decision with respect to the purchase of the Notes and the Warrants. (d)Tax Advisors. Such Investor has reviewed with its own tax advisors the U.S. federal, state and local and non-U.S. tax consequences of this investment and the transactions contemplated by this Agreement. With respect to such matters, such Investor relies solely on any such advisors and not on any statements or representations of the Company or any of its agents, written or oral. Such Investor understands that it (and not the Company) shall be responsible for its own tax liability that may arise as a result of this investment and the transactions contemplated by this Agreement. 4.Conditions to Closing of the Investors. Each Investor’s obligations at the Closing are subject to the fulfillment, on or prior to the Closing Date, of all of the following conditions, any of which may be waived in whole or in part by the applicable Investor: (a)Representations and Warranties. The representations and warranties made by the Company in Section2 shall be true and correct in all material respects on the Closing Date. (b)Governmental Approvals and Filings. Except for any notices required or permitted to be filed after the Closing Date with certain federal and state securities commissions, the Company shall have obtained all governmental approvals required in connection with the lawful sale and issuance of the Notes and Warrants. (c)Legal Requirements. At the Closing, the sale and issuance by the Company, and the purchase by the Investors, of the Notes and Warrants shall be legally permitted by all laws and regulations to which the Investors or the Company are subject. (d)Proceedings and Documents. All corporate and other proceedings in connection with the transactions contemplated at the Closing and all documents and instruments incident to such transactions shall be reasonably satisfactory in substance and form to the Investors. (e)Transaction Documents. The Company shall have duly executed and delivered to the Investors the following documents (the “Transaction Documents”): (i)This Agreement; and (ii)Each Note and Warrant issued hereunder. 4 5.Conditions to Obligations of the Company. The Company’s obligation to issue and sell the Notes and the Warrants at the Closing is subject to the fulfillment, on or prior to the Closing Date of the following conditions, any of which may be waived in whole or in part by the Company: (a)Representations and Warranties. The representations and warranties made by the applicable Investors in Section3 hereof shall be true and correct when made, and shall be true and correct on the Closing Date. (b)Governmental Approvals and Filings. Except for any notices required or permitted to be filed after the Closing Date with certain federal and state securities commissions, the Company shall have obtained all governmental approvals required in connection with the lawful sale and issuance of the Notes and the Warrants. (c)Legal Requirements. At the Closing, the sale and issuance by the Company, and the purchase by the applicable Investors, of the Notes and the Warrants shall be legally permitted by all laws and regulations to which such Investors or the Company are subject. (d)Purchase Price. Each Investor shall have delivered to the Company the Purchase Price in respect of the Note and Warrant being purchased by such Investor referenced in Section1(c). 6.Miscellaneous. (a) Waivers and Amendments. Any provision of this Agreement may be amended, waived or modified only upon the written consent of the Company and Investors. (b) Governing Law. This Agreement and all actions arising out of or in connection with this Agreement shall be governed by and construed in accordance with the laws of the State of New York, without regard to the conflicts of law provisions of the State of New York or of any other state. (c)Jurisdiction and Venue. Each of the parties irrevocably consents to the exclusive jurisdiction of, and venue in, the state courts in County of New Yorkin the State of New York (or in the event of exclusive federal jurisdiction, the courts of the Southern District of New York), in connection with any matter based upon or arising out of this Agreement or the matters contemplated herein, and agrees that process may be served upon them in any manner authorized by the laws of the State of California for such persons. (d)Survival. The representations, warranties, covenants and agreements made herein shall survive the execution and delivery of this Agreement. (e)Successors and Assigns. Subject to the restrictions on transfer described in Sections6(f) and 6(g), the rights and obligations of the Company and the Investors shall be binding upon and benefit the successors, assigns, heirs, administrators and transferees of the parties. (f)Registration, Transfer and Replacement of the Notes. The Notes issuable under this Agreement shall be registered notes. The Company will keep, at its principal executive office, books for the registration and registration of transfer of the Notes. Prior to presentation of any Note for registration of transfer, the Company shall treat the Person in whose name such Note is registered as the owner and holder of such Note for all purposes whatsoever, whether or not such Note shall be overdue, and the Company shall not be affected by notice to the contrary. Subject to any restrictions on or conditions to transfer set forth in any Note, the holder of any Note, at its option, may in person or by duly authorized attorney surrender the same for exchange at the Company’s chief executive office, and promptly thereafter and at the Company’s expense, except as provided below, receive in exchange therefor one or more new Note(s), each in the principal requested by such holder, dated the date to which interest shall have been paid on the Note so surrendered or, if no interest shall have yet been so paid, dated the date of the Note so surrendered and registered in the name of such Person or Persons as shall have been designated in writing by such holder or its attorney for the same principal amount as the then unpaid principal amount of the Note so surrendered. Upon receipt by the Company of evidence reasonably satisfactory to it of the ownership of and the loss, theft, destruction or mutilation of any Note and (a)in the case of loss, theft or destruction, of indemnity reasonably satisfactory to it; or (b)in the case of mutilation, upon surrender thereof, the Company, at its expense, will execute and deliver in lieu thereof a new Note executed in the same manner as the Note being replaced, in the same principal amount as the unpaid principal amount of such Note and dated the date to which interest shall have been paid on such Note or, if no interest shall have yet been so paid, dated the date of such Note. 5 (g) Assignment by the Company. The rights, interests or obligations hereunder may not be assigned, by operation of law or otherwise, in whole or in part, by the Company without the prior written consent of Investors. (h)Entire Agreement. This Agreement together with the other Transaction Documents constitute and contain the entire agreement among the Company and Investors and supersede any and all prior agreements, negotiations, correspondence, understandings and communications among the parties, whether written or oral, respecting the subject matter hereof. (i)Notices. All notices and other communications required or permitted hereunder shall be in writing and shall be mailed by registered or certified mail, postage prepaid,sent by facsimile or electronic mail (if to an Investor or any other holder of Company securities)or otherwise delivered by hand, messenger or courier service addressed: (i)if to an Investor, to the Investor’s address, facsimile number or electronic mail address as shown in the Company’s records, as may be updated in accordance with the provisions hereof; (ii)if to any other holder of any Notes, Warrants or shares issuable upon conversion or exercise thereof, to such address, facsimile number or electronic mail address as shown in the Company’s records, or, until any such holder so furnishes an address, facsimile number or electronic mail address to the Company, then to the address, facsimile number or electronic mail address of the last holder of such Notes, Warrants or shares issuable upon conversion or exercise thereof for which the Company has contact information in its records with a copy (which shall not constitute notice) to [].; or (iii)if to the Company, to the attention of the Chief Executive Officer or Chief Financial Officer of the Company at 6th Floor, 10 Lower Thames Street London EC3R 6AF, United Kingdom, or at such other current address as the Company shall have furnished to the Investors, with a copy (which shall not constitute notice) to William Haddad, Reed Smith LLP, 599 Lexington Avenue, New York, NY 10022. Each such notice or other communication shall for all purposes of this Agreement be treated as effective or having been given (i)if delivered by hand, messenger or courier service, when delivered (or if sent via a nationally-recognized overnight courier service, freight prepaid, specifying next-business-day delivery, one business day after deposit with the courier), or (ii)if sent via mail, at the earlier of its receipt or five days after the same has been deposited in a regularly-maintained receptacle for the deposit of the United States mail, addressed and mailed as aforesaid, or (iii)if sent via facsimile, upon confirmation of facsimile transfer or, if sent via electronic mail, upon confirmation of delivery when directed to the relevant electronic mail address, if sent during normal business hours of the recipient, or if not sent during normal business hours of the recipient, then on the recipient’s next business day. In the event of any conflict between the Company’s books and records and this Agreement or any notice delivered hereunder, the Company’s books and records will control absent fraud or error. 6 (j) Expenses.Each Investor and the Company will bear its own fees and expenses incurred in connection with the preparation, execution and delivery of this Agreement and the other Transaction. (k)Separability of Agreements; Severability of this Agreement. The Company’s agreement with each of the Investors is a separate agreement and the sale of the Notes and the Warrants to each of the Investors is a separate sale. Unless otherwise expressly provided herein, the rights of each Investor hereunder are several rights, not rights jointly held with any of the other Investors. Any invalidity, illegality or limitation on the enforceability of the Agreement or any part thereof, by any Investor whether arising by reason of the law of the respective Investor’s domicile or otherwise, shall in no way affect or impair the validity, legality or enforceability of this Agreement with respect to other Investors. If any provision of this Agreement shall be judicially determined to be invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining provisions shall not in any way be affected or impaired thereby. (l)Counterparts. This Agreement may be executed in one or more counterparts, each of which will be deemed an original, but all of which together will constitute one and the same agreement. Facsimile copies of signed signature pages will be deemed binding originals. (signature page follows) 7 The parties are signing this Note and Warrant Purchase Agreement as of the date stated in the introductory clause. MASSIVE INTERACTIVE, INC., a Nevada corporation By: /s/ Antaine Furlong Name: Antaine Furlong Title: Chief Financial Officer Address:6thFloor, 10 Lower Thames Street London EC3R 6AF, United Kingdom (Signature page for Note and Warrant Purchase Agreement) The parties are signing this Note and Warrant Purchase Agreement as of the date stated in the introductory clause. 8 INVESTOR Gil Orbach (Print investor name) /s/ Gil Orbach (Signature) (Print name of signatory, if signing for an entity) (Print title of signatory, if signing for an entity) (Signature page for Note and Warrant Purchase Agreement) The parties are signing this Note and Warrant Purchase Agreement as of the date stated in the introductory clause. 9 SCHEDULE I SCHEDULE OF INVESTORS Investor Principal Amount of Note Warrants (shares) Gil Orbach $ I-1 Exhibit A FORM OF NOTE A-1 Exhibit B FORM OF WARRANT B-1
